543 U.S. 1024
McDEIDv.MOONEY, DIRECTOR OF THE MINNESOTA SEX OFFENDER PROGRAM.COKERv.MOONEY, DIRECTOR OF THE MINNESOTA SEX OFFENDER PROGRAM.JOHNSONv.MOONEY, DIRECTOR OF THE MINNESOTA SEX OFFENDER PROGRAM.POOLEv.MOONEY, DIRECTOR OF THE MINNESOTA SEX OFFENDER PROGRAM.SERNAv.MOONEY, DIRECTOR OF THE MINNESOTA SEX OFFENDER PROGRAM.RUBINv.MOONEY, DIRECTOR OF THE MINNESOTA SEX OFFENDER PROGRAM.BENSONv.MOONEY, DIRECTOR OF THE MINNESOTA SEX OFFENDER PROGRAM.ROBBv.MOONEY, DIRECTOR OF THE MINNESOTA SEX OFFENDER PROGRAM.SABOv.MOONEY, DIRECTOR OF THE MINNESOTA SEX OFFENDER PROGRAM.WILSONv.MOONEY, DIRECTOR OF THE MINNESOTA SEX OFFENDER PROGRAM. andLEEv.MOONEY, DIRECTOR OFTHE MINNESOTA SEX OFFENDER PROGRAM.
No. 04-6616.
Supreme Court of United States.
December 6, 2004.

1
Ct. App. Minn. Certiorari denied.